IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 472 MAL 2016
                                             :
                    Respondent               :
                                             :   Petition for Allowance of Appeal from
                                             :   the Unpublished Memorandum and
             v.                              :   Order of the Superior Court at No. 930
                                             :   MDA 2014 entered on June 10, 2016,
                                             :   affirming the Judgment of Sentence of
RICHARD ARDEN REDMAN,                        :   the Bradford County Court of Common
                                             :   Pleas at No. CP-08-CR-0000580-2013
                    Petitioner               :   entered on May 13, 2014


                                        ORDER



PER CURIAM                                               DECIDED: August 31, 2017

      AND NOW, this 31st day of August, 2017, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. The issue, as stated by Petitioner,

is:

      Whether the Superior Court’s decision conflicts with another Superior Court
      decision by holding in the instant case that a warrantless legal blood draw can be
      administered on an unconscious driver where the police officer has probable
      cause to arrest the driver which is in direct conflict with the holding of the
      published opinion in Commonwealth v. Myers[, 118 A.3d 1122 (Pa. Super.
      2015)]?
The order of the Superior Court is VACATED, and the case is REMANDED for

reconsideration in light of Commonwealth v. Myers, ___ A.3d ___, 2017 WL 3045867

(Pa. July 19, 2017). Allocatur is DENIED without prejudice as to all remaining issues,

as the Superior Court has not yet considered them in the first instance, and it may do so

on remand.
[472 MAL 2016] - 2